Exhibit 10.2

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made effective
as of September 16, 2020, by and between Reinvent Technology Partners, a Cayman
Islands exempted company (the “Company”), and Continental Stock Transfer & Trust
Company, a New York corporation (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, File No. 333-248497
(the “Registration Statement”), and prospectus (the “Prospectus”) for the
initial public offering of the Company’s units (the “Units”), each of which
consists of one of the Company’s Class A ordinary shares, par value $0.0001 per
share (each, an “Ordinary Share”), and one-fourth of one redeemable warrant,
each whole warrant entitling the holder thereof to purchase one Ordinary Share
(such initial public offering hereinafter referred to as the “Offering”), has
been declared effective as of the date hereof by the U.S. Securities and
Exchange Commission; and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Morgan Stanley & Co. LLC, as representative of
the several underwriters (the “Underwriters”) named therein; and

 

WHEREAS, as described in the Prospectus, $600,000,000 of the gross proceeds of
the Offering and sale of the Private Placement Warrants (as defined in the
Underwriting Agreement) (or $690,000,000 if the Underwriters’ over-allotment
option is exercised in full) will be delivered to the Trustee to be deposited
and held in a segregated trust account located at all times in the United States
(the “Trust Account”) for the benefit of the Company and the holders of Ordinary
Shares included in the Units issued in the Offering as hereinafter provided (the
amount to be delivered to the Trustee (and any interest subsequently earned
thereon) is referred to herein as the “Property,” the shareholders for whose
benefit the Trustee shall hold the Property will be referred to as the “Public
Shareholders,” and the Public Shareholders and the Company will be referred to
together as the “Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property equal
to $21,000,000, or $24,150,000 if the Underwriters’ over-allotment option is
exercised in full, is attributable to deferred underwriting discounts and
commissions that may be payable by the Company to the Underwriters upon the
consummation of the Business Combination (as defined below) (the “Deferred
Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

NOW THEREFORE, IT IS AGREED:

 

1. Agreements and Covenants of Trustee. The Trustee hereby agrees and covenants
to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in the Trust Account established by the Trustee located
in the United States at J.P. Morgan Chase Bank, N.A. (or at another U.S.
chartered commercial bank with consolidated assets of $100 billion or more) and
at a brokerage institution selected by the Trustee that is reasonably
satisfactory to the Company;

 



 

 

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States government securities within the meaning
of Section 2(a)(16) of the Investment Company Act of 1940, as amended, having a
maturity of 185 days or less, or in money market funds meeting the conditions of
paragraphs (d)(1), (d)(2), (d)(3) and (d)(4) of Rule 2a-7 promulgated under the
Investment Company Act of 1940, as amended, which invest only in direct U.S.
government treasury obligations, as determined by the Company; it being
understood that the Trust Account will earn no interest while account funds are
uninvested awaiting the Company’s instructions hereunder; while on deposit, the
Trustee may earn bank credits or other consideration;

 

(d) Collect and receive, when due, all interest or other income arising from the
Property, which shall become part of the “Property,” as such term is used
herein;

 

(e) Promptly notify the Company and Morgan Stanley & Co. LLC of all
communications received by the Trustee with respect to any Property requiring
action by the Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of tax returns relating to assets held in the Trust Account or in connection
with the preparation or completion of the audit of the Company’s financial
statements by the Company’s auditors;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of, and
amounts in, the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly after (x)
receipt of, and only in accordance with, the terms of a letter from the Company
(“Termination Letter”) in a form substantially similar to that attached hereto
as either Exhibit A or Exhibit B signed on behalf of the Company by its Chief
Executive Officer, President, Chief Financial Officer, Chief Operating Officer,
General Counsel, Secretary or Chairman of the board of directors of the Company
(the “Board”) or other authorized officer of the Company, and complete the
liquidation of the Trust Account and distribute the Property in the Trust
Account, including interest (less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses and which interest shall be
net of any taxes payable, it being understood that the Trustee has no obligation
to monitor or question the Company’s position that an allocation has been made
for taxes payable), only as directed in the Termination Letter and the other
documents referred to therein; provided, that, in the case a Termination Letter
in the form of Exhibit A is received, or (y) upon the date which is twenty-four
(24) months after the closing of the Offering (or twenty-seven (27) months from
the closing of the Offering if the Company has executed a letter of intent,
agreement in principle or definitive agreement for a Business Combination within
twenty-four (24) months from the closing of the Offering but has not completed a
Business Combination within such twenty-four (24) month period), or such later
date as may be approved by the Company’s shareholders in accordance with the
Company’s amended and restated memorandum and articles of association, as it may
be amended from time to time, if a Termination Letter has not been received by
the Trustee prior to such date, in which case the Trust Account shall be
liquidated in accordance with the procedures set forth in the Termination Letter
attached as Exhibit B and the Property in the Trust Account, including interest
(less up to $100,000 of interest that may be released to the Company to pay
dissolution expenses and which interest shall be net of any taxes payable),
shall be distributed to the Public Shareholders of record as of such date;

 



2

 

 

(j) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment or Working Capital Withdrawal Instruction”), withdraw from the Trust
Account and distribute to the Company the amount of interest earned on the
Property requested by the Company to cover any tax obligation owed by the
Company as a result of assets of the Company or interest or other income earned
on the Property and up to $500,000 per annum for working capital purposes, which
amount shall be delivered directly to the Company by electronic funds transfer
or other method of prompt payment, and the Company shall forward such payment to
the relevant taxing authority or may use such funds for its working capital
purposes, as applicable; provided, however, that to the extent there is not
sufficient cash in the Trust Account to pay such tax obligation, the Trustee
shall liquidate such assets held in the Trust Account as shall be designated by
the Company in writing to make such distribution so long as there is no
reduction in the principal amount per share initially deposited in the Trust
Account; provided, further, however, that if the tax to be paid is a franchise
tax, the written request by the Company to make such distribution shall be
accompanied by a copy of the franchise tax bill for the Company (it being
acknowledged and agreed that any such amount in excess of interest income earned
on the Property shall not be payable from the Trust Account). The written
request of the Company referenced above shall constitute presumptive evidence
that the Company is entitled to said funds, and the Trustee shall have no
responsibility to look beyond said request;

 

(k) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit D (a
“Shareholder Redemption Withdrawal Instruction”), the Trustee shall distribute
on behalf of the Company the amount requested by the Company to be used to
redeem Ordinary Shares from Public Shareholders properly submitted in connection
with a shareholder vote to approve an amendment to the Company’s amended and
restated memorandum and articles of association (A) to modify the substance or
timing of the Company’s obligation to allow redemption in connection with the
Company’s initial merger, share exchange, asset acquisition, share purchase,
reorganization or similar business combination involving the Company and one or
more businesses (a “Business Combination”) or to redeem 100% of the Company’s
public shares if it does not complete its initial Business Combination within
twenty-four (24) months from the closing of the Offering (or twenty-seven (27)
months from the closing of the Offering if the Company has executed a letter of
intent, agreement in principle or definitive agreement for a Business
Combination within twenty-four (24) months from the closing of the Offering but
has not completed a Business Combination within such twenty-four (24) month
period) or (B) with respect to any other provision relating to shareholders’
rights or pre-initial Business Combination activity. The written request of the
Company referenced above shall constitute presumptive evidence that the Company
is entitled to distribute said funds, and the Trustee shall have no
responsibility to look beyond said request; and

 



3

 

 

(l) Not make any withdrawals or distributions from the Trust Account other than
pursuant to Section 1(i), (j) or (k) above.

 

2. Agreements and Covenants of the Company. The Company hereby agrees and
covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, President, Chief Executive Officer, Chief
Financial Officer, Chief Operating Officer, General Counsel, Secretary or other
authorized officer of the Company. In addition, except with respect to its
duties under Sections 1(i), 1(j) and 1(k) hereof, the Trustee shall be entitled
to rely on, and shall be protected in relying on, any verbal or telephonic
advice or instruction which it, in good faith and with reasonable care, believes
to be given by any one of the persons authorized above to give written
instructions, provided that the Company shall promptly confirm such instructions
in writing;

 

(b) Subject to Section 4 hereof, hold the Trustee harmless and indemnify the
Trustee from and against any and all reasonable and documented expenses,
including reasonable outside counsel fees and disbursements, or losses suffered
by the Trustee in connection with any action taken by it hereunder and in
connection with any action, suit or other proceeding brought against the Trustee
involving any claim, or in connection with any claim or demand, which in any way
arises out of or relates to this Agreement, the services of the Trustee
hereunder, or the Property or any interest earned on the Property, except for
expenses and losses resulting from the Trustee’s gross negligence, fraud or
willful misconduct. Promptly after the receipt by the Trustee of notice of
demand or claim or the commencement of any action, suit or proceeding, pursuant
to which the Trustee intends to seek indemnification under this Section 2(b), it
shall notify the Company in writing of such claim (hereinafter referred to as
the “Indemnified Claim”). The Trustee shall have the right to conduct and manage
the defense against such Indemnified Claim; provided that the Trustee shall
obtain the consent of the Company with respect to the selection of counsel,
which consent shall not be unreasonably withheld. The Trustee may not agree to
settle any Indemnified Claim without the prior written consent of the Company,
which such consent shall not be unreasonably withheld. The Company may
participate in such action with its own counsel;

 

(c) Pay the Trustee the fees set forth on Schedule A hereto, including an
initial acceptance fee, annual administration fee, and transaction processing
fee which fees shall be subject to modification by the parties from time to
time. It is expressly understood that the Property shall not be used to pay such
fees unless and until it is distributed to the Company pursuant to Sections 1(i)
through 1(j) hereof. The Company shall pay the Trustee the initial acceptance
fee and the first annual administration fee at the consummation of the Offering.
The Company shall not be responsible for any other fees or charges of the
Trustee except as set forth in this Section 2(c) and as may be provided in
Section 2(b) hereof;

 



4

 

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of the
inspector of elections for the shareholder meeting verifying the vote of such
shareholders regarding such Business Combination;

 

(e) Provide Morgan Stanley & Co. LLC with a copy of any Termination Letter(s)
and/or any other correspondence that is sent to the Trustee with respect to any
proposed withdrawal from the Trust Account promptly after it issues the same;

 

(f) Expressly provide in any Instruction Letter (as defined in Exhibit A)
delivered in connection with a Termination Letter in the Form of Exhibit A that
the Deferred Discount be paid directly to the account or accounts directed by
Morgan Stanley & Co. LLC; and

 

(g) Instruct the Trustee to make only those distributions that are permitted
under this Agreement, and refrain from instructing the Trustee to make any
distributions that are not permitted under this Agreement.

 

3. Limitations of Liability. The Trustee shall have no responsibility or
liability to:

 

(a) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this Agreement and that which
is expressly set forth herein;

 

(b) Take any action with respect to the Property, other than as directed in
Section 1 hereof, and the Trustee shall have no liability to any party except
for liability arising out of the Trustee’s gross negligence, fraud or willful
misconduct;

 

(c) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the Trustee’s best judgment, except for the Trustee’s gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee with written notification to the
Company, which counsel may be the Company’s counsel), statement, instrument,
report or other paper or document (not only as to its due execution and the
validity and effectiveness of its provisions, but also as to the truth and
acceptability of any information therein contained) which the Trustee believes,
in good faith and with reasonable care, to be genuine and to be signed or
presented by the proper person or persons. The Trustee shall not be bound by any
notice or demand, or any waiver, modification, termination or rescission of this
Agreement or any of the terms hereof, unless evidenced by a written instrument
delivered to the Trustee, signed by the proper party or parties and, if the
duties or rights of the Trustee are affected, unless it shall give its prior
written consent thereto;

 



5

 

 

(g) Verify the accuracy of the information contained in the Registration
Statement;

 

(h) Provide any assurance that any Business Combination entered into by the
Company or any other action taken by the Company is as contemplated by the
Registration Statement;

 

(i) File information returns with respect to the Trust Account with any local,
state or federal taxing authority or provide periodic written statements to the
Company documenting the taxes payable by the Company, if any, relating to any
interest income earned on the Property;

 

(j) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the Trust
Account or the Company, including, but not limited to, franchise and income tax
obligations, except pursuant to Section 1(j) hereof; or

 

(k) Verify calculations, qualify or otherwise approve the Company’s written
requests for distributions pursuant to Sections 1(i), 1(j) or 1(k) hereof.

 

4. Trust Account Waiver. The Trustee has no right of set-off or any right,
title, interest or claim of any kind (“Claim”) to, or to any monies in, the
Trust Account, and hereby irrevocably waives any Claim to, or to any monies in,
the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 2(b) or Section 2(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

5. Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee, pending which the Trustee shall continue to act in accordance
with this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed and has agreed to become subject to the
terms of this Agreement (whether following the Trustee giving notice that it
desires to resign under this Agreement or the Company otherwise electing to
replace the Trustee under this Agreement), the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however, that
in the event that the Company does not locate a successor trustee within ninety
(90) days of receipt of the resignation notice from the Trustee, the Trustee may
submit an application to have the Property deposited with any court in the State
of New York or with the United States District Court for the Southern District
of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever;

 



6

 

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account and its obligations in accordance with the provisions of Section 1(i)
hereof and distributed the Property in accordance with the provisions of the
Termination Letter, this Agreement shall terminate except with respect to
Section 2(b); or

 

(c) If the Offering is not consummated within ten (10) business days of the date
of this Agreement, in which case any funds received by the Trustee from the
Company or Reinvent Sponsor LLC for purposes of funding the Trust Account shall
be promptly returned to the Company or Reinvent Sponsor LLC, as applicable.

 

6. Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such confidential
information, or of any change in its authorized personnel. In executing funds
transfers, the Trustee shall rely upon all information supplied to it by the
Company, including, account names, account numbers, and all other identifying
information relating to a Beneficiary, Beneficiary’s bank or intermediary bank.
Except for any liability arising out of the Trustee’s gross negligence, fraud or
willful misconduct, the Trustee shall not be liable for any loss, liability or
out-of-pocket expense resulting from any error in the information or
transmission of the funds.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Section
1(i), 1(j) and 1(k) hereof (which sections may not be modified, amended or
deleted without the affirmative vote of sixty five percent (65%) of the then
outstanding Ordinary Shares and Class B ordinary shares, par value $0.0001 per
share, of the Company voting together as a single class; provided that no such
amendment will affect any Public Shareholder who has otherwise indicated his,
her or its election to redeem his, her or its Ordinary Shares in connection with
a shareholder vote sought to amend this Agreement), this Agreement or any
provision hereof may only be changed, amended or modified (other than to correct
a typographical error) by a writing signed by each of the parties hereto.

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, State of New York, for purposes
of resolving any disputes hereunder. AS TO ANY CLAIM, CROSS-CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

 



7

 

 

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery, by electronic mail:

 

if to the Trustee, to:

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez
 

Email: fwolf@continentalstock.com

Email: cgonzalez@continentalstock.com

 

if to the Company, to:

 

Reinvent Technology Partners

215 Park Avenue, Floor 11

New York, NY 10003

Attn: Secretary

Email: david@reinventcap.com

 

in each case, with copies to:

 

Skadden, Arps, Slate, Meagher & Flom LLP
300 South Grand Avenue, Suite 3400
Los Angeles, CA 90071
Attn: Gregg A. Noel, Esq.

Email: gregg.noel@skadden.com

 

and

 

Morgan Stanley & Co. LLC
1585 Broadway Avenue
New York, NY 10036
Attn: Kyle McDonnell

Email: kyle.mcdonnell@morganstanley.com

 

and

 

Ropes & Gary LLP
1211 Avenue of the Americas
New York, NY 10036
Attn: Paul D. Tropp, Esq.
Email: Paul.tropp@ropesgray.com
 



8

 

 

(f) This Agreement may not be assigned by the Trustee without the prior consent
of the Company.

 

(g) Each of the Company and the Trustee hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance.

 

(h) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(i) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(j) Each of the Company and the Trustee hereby acknowledges and agrees that
Morgan Stanley & Co. LLC is a third party beneficiary of this Agreement.

 

(k) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature page follows]

 

9

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

  Continental Stock Transfer & Trust Company, as Trustee       By: /s/ Francis
Wolf     Name: Francis Wolf     Title: Vice President       Reinvent Technology
Partners       By: /s/ Michael Thompson     Name: Michael Thompson     Title:
Chief Executive Officer and Chief Financial Officer

 

[Signature Page to Investment Management Trust Agreement]

 

 

 

 

SCHEDULE A

 

Fee Item  Time and method of payment  Amount  Initial acceptance fee  Initial
closing of the Offering by wire transfer.  $3,500.00  Annual fee  First year fee
payable at initial closing of the Offering by wire transfer, thereafter on the
anniversary of the effective date of the Offering by wire transfer or check. 
$10,000.00  Transaction processing fee for disbursements to Company under
Sections 1(i) and 1(j)  Billed to Company following disbursement made to Company
under Sections 1(i) and 1(j)  $250.00  Paying Agent services as required
pursuant to Section 1(i) and 1(k)  Billed to Company upon delivery of service
pursuant to Section 1(i) and 1(k)   Prevailing rates 

 

Sched. A-1

 

 

EXHIBIT A

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Reinvent Technology Partners (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust Agreement”),
this is to advise you that the Company has entered into an agreement with
         (the “Target Business”) to consummate a merger, share exchange, asset
acquisition, share purchase, reorganization or similar business combination with
the Target Business (the “Business Combination”) on or about [insert date]. The
Company shall notify you at least seventy-two (72) hours in advance of the
actual date (or such shorter time period as you may agree) of the consummation
of the Business Combination (“Consummation Date”). Capitalized terms used but
not defined herein shall have the meanings set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
commence to liquidate all of the assets of the Trust Account and to transfer the
proceeds into the above-referenced trust operating account at JP Morgan Chase
Bank, N.A. to the effect that, on the Consummation Date, all of the funds held
in the Trust Account will be immediately available for transfer to the account
or accounts that Morgan Stanley & Co. LLC (the “Representative”) (with respect
to the Deferred Discount) and the Company shall direct on the Consummation Date.
It is acknowledged and agreed that while the funds are on deposit in the trust
operating account at J.P. Morgan Chase Bank, N.A. awaiting distribution, neither
the Company nor the Representative will earn any interest.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially, concurrently with your transfer of funds to the
accounts as directed by the Company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer, which
verifies that the Business Combination has been approved by a vote of the
Company’s shareholders, if a vote is held and (b) joint written instruction
signed by the Company and the Representative with respect to the transfer of the
funds held in the Trust Account, including payment of the Deferred Discount from
the Trust Account (the “Instruction Letter”). You are hereby directed and
authorized to transfer the funds held in the Trust Account immediately upon your
receipt of the Notification and the Instruction Letter, in accordance with the
terms of the Instruction Letter. In the event that certain deposits held in the
Trust Account may not be liquidated by the Consummation Date without penalty,
you will notify the Company in writing of the same and the Company shall direct
you as to whether such funds should remain in the Trust Account and be
distributed after the Consummation Date to the Company. Upon the distribution of
all the funds, net of any payments necessary for reasonable unreimbursed
expenses related to liquidating the Trust Account, your obligations under the
Trust Agreement shall be terminated.

 



A-1

 

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in Section 1(c) of the
Trust Agreement on the business day immediately following the Consummation Date
as set forth in the notice as soon thereafter as possible.

 

  Very truly yours,       Reinvent Technology Partners       By:       Name:    
Title:

 

cc:Morgan Stanley & Co. LLC

 

A-2

 

 

EXHIBIT B

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(i) of the Investment Management Trust Agreement between
Reinvent Technology Partners (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust Agreement”),
this is to advise you that the Company has been unable to effect a merger, share
exchange, asset acquisition, share purchase, reorganization or similar business
combination with a Target Business (the “Business Combination”) within the time
frame specified in the Company’s amended and restated memorandum and articles of
association, as described in the Company’s Prospectus relating to the Offering.
Capitalized terms used but not defined herein shall have the meanings set forth
in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all of the assets in the Trust Operating Account and to transfer the
total proceeds into the trust operating account at J.P. Morgan Chase Bank N.A.
to await distribution to the Public Shareholders. The Company has selected [●]
as the effective date for the purpose of determining when the Public
Shareholders will be entitled to receive their share of the liquidation
proceeds. You agree to be the Paying Agent of record and, in your separate
capacity as Paying Agent, agree to distribute said funds directly to the
Company’s Public Shareholders in accordance with the terms of the Trust
Agreement and the amended and restated memorandum and articles of association of
the Company. Upon the distribution of all the funds, your obligations under the
Trust Agreement shall be terminated, except to the extent otherwise provided in
Section 1(j) of the Trust Agreement.

 

  Very truly yours,       Reinvent Technology Partners       By:       Name:    
Title:

 

cc:Morgan Stanley & Co. LLC

 

B-1

 

 

EXHIBIT C

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Re: Trust Account - Tax Payment or Working Capital Withdrawal Instruction

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 1(j) of the Investment Management Trust Agreement between
Reinvent Technology Partners (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the Company $                of
the interest income earned on the Property as of the date hereof. Capitalized
terms used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds [to pay for the tax obligations as set forth on the
attached tax return or tax statement] [for working capital purposes1]. In
accordance with the terms of the Trust Agreement, you are hereby directed and
authorized to transfer (via wire transfer) such funds promptly upon your receipt
of this letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

  Very truly yours,       Reinvent Technology Partners       By:       Name:    
Title:

 

cc:Morgan Stanley & Co. LLC

 

 



1An amount not to exceed $500,000 per annum.

 

C-1

 

 

EXHIBIT D

 

[Letterhead of Company]

 

[Insert date]

 

Continental Stock Transfer & Trust Company
One State Street, 30th Floor
New York, New York 10004
Attn: Francis Wolf & Celeste Gonzalez

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Re: Trust Account - Shareholder Redemption Withdrawal Instruction

 

Pursuant to Section 1(k) of the Investment Management Trust Agreement between
Reinvent Technology Partners (the “Company”) and Continental Stock Transfer &
Trust Company (the “Trustee”), dated as of [●], 2020 (the “Trust Agreement”),
the Company hereby requests that you deliver to the redeeming Public
Shareholders on behalf of the Company $                  of the principal and
interest income earned on the Property as of the date hereof. Capitalized terms
used but not defined herein shall have the meanings set forth in the Trust
Agreement.

 

The Company needs such funds to pay its Public Shareholders who have properly
elected to have their Ordinary Shares redeemed by the Company in connection with
a shareholder vote to approve an amendment to the Company’s amended and restated
memorandum and articles of association (A) to modify the substance or timing of
the Company’s obligation to allow redemption in connection with the Company’s
initial Business Combination or to redeem 100% of the Company’s public shares if
it does not complete its initial Business Combination within such time as is
described in the Company’s amended and restated certificate of memorandum and
articles of association or (B) with respect to any other provision relating to
shareholders’ rights or pre-initial Business Combination activity. As such, you
are hereby directed and authorized to transfer (via wire transfer) such funds
promptly upon your receipt of this letter to the redeeming Public Shareholders
in accordance with your customary procedures.

 

  Very truly yours,       Reinvent Technology Partners       By:       Name:    
Title:

 

cc:Morgan Stanley & Co. LLC

 

 

D-1

 

